Citation Nr: 0330483	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  96-26 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for residuals of injury to the anal sphincter with laceration 
of the perineum and spleen and contusion of the left kidney 
and pancreas with obstructive bowel syndrome.

2.  Entitlement to an initial rating higher than 10 percent 
for fracture of the right tibia and fibula with scars, post-
operative open reduction with internal fixation with metal 
rod.

3.  Entitlement to a compensable initial rating for status 
post chest trauma residuals with right lateral effusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant had active service from May 1991 to July 1993. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1995 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO).  In that determination, the RO rendered decisions on 
the appellant's claims arising from a March 1992 motor 
vehicle accident.  The RO denied the claims of service 
connection for photophobia and a right knee disorder, and 
granted service connection for the following: residuals of 
injury to the anal sphincter with laceration of the perineum 
and spleen and contusion of the left kidney and pancreas with 
obstructive bowel syndrome; residuals of injury to the left 
peroneal nerve palsy with foot drop; residuals of fractured 
pubic bone on the right side of the pelvis; status post chest 
trauma residuals with right lateral effusion; and residuals 
of fractured right tibia and fibula with scars.

In evaluating the severity of these service-connected 
disabilities, the RO assigned a 10 percent evaluation for the 
anal sphincter residuals with laceration of the perineum and 
spleen and contusion of the left kidney and pancreas with 
obstructive bowel syndrome, and noncompensable evaluations 
were assigned each of the other service-connected 
disabilities.  By April 1996 hearing officer's decision, a 10 
percent rating was assigned the injury to the left peroneal 
nerve palsy with foot drop.  The appellant perfected an 
appeal as to these original claims.  

In March 1999, the Board decided some issues which were on 
appeal, and remanded the issues listed above for further 
development.  The requested development has since been 
completed to the extent possible.  In a decision of February 
2000, the RO increased the rating for the veteran's residuals 
of fracture of the right tibia and fibula from noncompensable 
to 10 percent.  That issue is still considered to be on 
appeal as the veteran has not withdrawn it.  A claimant will 
generally be presumed in such cases to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).   

The Board notes that the appeal for higher evaluations arises 
from the initial rating decision which established service 
connection for the disabilities and assigned the initial 
disability evaluations.  Therefore, the entire rating period 
is to be considered, including the possibility of staged 
ratings (i.e., separate ratings for separate periods of time) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The issues have been characterized 
accordingly.



FINDINGS OF FACT

1.  The residuals of injury to the anal sphincter with 
laceration of the perineum and spleen and contusion of the 
left kidney and pancreas with obstructive bowel syndrome have 
resulted in symptoms which more nearly approximate occasional 
involuntary bowel movements necessitating the wearing of a 
pad.

2.  The fracture of the right tibia and fibula with scars, 
post-operative open reduction with internal fixation with 
metal rod has not resulted in more than slight knee or ankle 
disability.

3.  The status post chest trauma residuals with right lateral 
effusion has not resulted in impairment of pulmonary 
function.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent for 
residuals of injury to the anal sphincter with laceration of 
the perineum and spleen and contusion of the left kidney and 
pancreas with obstructive bowel syndrome are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7332 (2002).

2.  The criteria for a rating higher than 10 percent for 
fracture of the right tibia and fibula with scars, post-
operative open reduction with internal fixation with metal 
rod are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71, Diagnostic Code 5262 (2002).

3.  The criteria for a compensable rating for status post 
chest trauma residuals with right lateral effusion are not 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6843 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The SOC and SSOCs included summaries of the evidence which 
had been obtained and considered.  The SOC and SSOCs also 
included the requirements which must be met to establish 
increased ratings.  The communications, such as a letter from 
the RO dated in September 2002, provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has had a hearing.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains his service medical records and his VA 
medical treatment records.  The veteran has been afforded 
disability evaluation examinations by the VA.  He has also 
had a personal hearing.  The Board does not know of any 
additional relevant evidence which has not been obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

I.  Entitlement To A Rating Higher Than 10 Percent For 
Residuals Of Injury
 To The Anal Sphincter With Laceration Of The Perineum And
 Spleen And Contusion Of The Left Kidney And Pancreas
 With Obstructive Bowel Syndrome.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Because the veteran's complaints 
involve loss of control of bowel movements, the disorder may 
be rated by analogy to impairment of anal sphincter control 
under Diagnostic Code 7332.  Under that diagnostic code, a 10 
percent disability rating is warranted if there is constant 
slight leakage or occasional moderate leakage.  A 30 percent 
rating is warranted if there are occasional involuntary bowel 
movements necessitating the wearing of a pad.  A 60 percent 
rating is warranted where there is extensive leakage and 
fairly frequent involuntary bowel movements.  A 100 percent 
rating is warranted where there is complete loss of sphincter 
control.  

The report of a general medical examination conducted by the 
VA in April 1995 shows that the veteran had a motorcycle 
accident in 1992 while on active duty.  As a consequence, he 
had severe abdominal injuries which required exploratory 
laparotomy and the performance of a colostomy because of 
rectal incontinence due to injury.  It was stated that the 
patient no longer suffered from rectal incontinence, nor was 
there any difficulty with perineal function or sexual 
dysfunction.  On examination, the abdomen had a well healed 
scar, running from the xiphoid to 1 inch above the symphysis 
pubis.  There was a scar corresponding to the above mentioned 
colostomy in the lower quadrant of the abdomen.  Rectus 
abdominus muscle function was normal.  No organomegaly or 
tenderness was noted.  No masses were palpated.  An addendum 
reflects that the perineal area showed intact sensation, and 
cavernosus and bulbocavernosus reflexes were both intact.  
Rectal sphincter tone was moderately reduced, but no rectal 
incontinence was observed.  

A letter dated in January 1996 from Mark P. Hachigian, M.D., 
shows that the veteran had a history of being in a motorcycle 
accident in March 1992 with severe rectal trauma.  He had a 
diverting colostomy which was subsequently reversed after 
healing of the perineal lacerations.  Presently, the veteran 
denied bleeding or protrusion.  He reported good control of 
liquid stool, but stated that he had accidents for flatus and 
solid stool.  He did not wear a pad.  His bowel actions 
consisted of one soft formed stool daily.  He was not plagued 
by pruritis ani.  His weight was 160 pounds and stable.  He 
previously had a colonoscopy which was normal.  Digital 
rectal exam revealed a scar in the left anterior quadrant, 
but the ring felt intact.  There was good volitional 
contraction, and the length of the anal canal felt adequate.  
Anoscopy was negative, and flexible fiber optic sigmoidoscopy 
to 60 cm was normal with a good reservoir capacity.  The 
diagnostic impression was that the veteran was status post 
traumatic injury to the anorectum with mild incontinence.  He 
noted that it appeared that all of the elements of continence 
were in place.  A workup done indicated an intact peudenal 
nerve.  His recommendations included obtaining anal manometry 
for consideration of possible remedial sphincteroplasty 
versus biofeedback.  Additionally, he recommend a very strict 
bowel training regiment which would consist of dietary 
restrictions, mechanical emptying maneuvers and judicious use 
of laxatives.  He stated that in his experience patients with 
this degree of injury can be made to be functionally 
continent despite the fact that their anorectal complex is 
never made normal.  He stated that the fact that they are 
functionally continent means that they can conduct their 
usual activities of living which would include self care, and 
employment, as well as acceptable social engagements.  

The veteran testified in support of his claim during a 
hearing held in February 1996.  He said that he followed a 
diet which involved having a small breakfast and then a 
dinner.  He said that if he ate three meals a day he would 
have to go to the bathroom five, six or seven times a day.  
He said that he had gone to the bathroom in his pants before, 
and that he used the restroom so many times as a 
precautionary measure.  He said that he would probably wear a 
pad if he could not be around a bathroom.  He said that he 
currently had an understanding employer, but that he 
previously had been turned down from jobs because he could 
not keep up with the work or had to go to the bathroom.  He 
reported that he once had to go to the hospital after eating 
too much broccoli which stopped him up.  He said that his 
diet usually consisted of pasta, some vegetables, eggs and 
some meat.  The veteran said that with his current diet he 
usually had four bowel movements a day.  He said that his 
last accident had been three or four months ago at work.  He 
also reported that he might have stains in his underwear here 
and there.  

The report of an internal medicine examination conducted in 
November 2002 shows that the veteran's established diagnoses 
included an obstructed bowel, a contusion of the pancreas, an 
injury to the anal sphincter with laceration to perineum and 
spleen, and a contusion of the left kidney.  The injuries 
were sustained in a motorcycle accident in 1992, after which 
he underwent a laparotomy and a colostomy which was revised 
after six or seven months.  The veteran reported that he had 
a small bowel obstruction in May 1992, and required 
additional surgery.  The veteran reported that approximately 
twice a week he suddenly got blood in his stools associated 
with abdominal cramps.  He also reported having a gagging 
sensation with bile early in the mornings.  He reported that 
because of his rectal laceration he had problems holding his 
stools.  It was noted that the veteran was doing a desk job 
answering phones, which he had been doing for the past three 
years.  The veteran also reported having urinary 
incontinence, but said he did not use any absorbent pad or 
material for that problem.  On examination, the veteran 
weighed 169 pounds.  Scars were noted on the abdomen from the 
previous laparotomy, and on the left lower quadrant.  There 
was mild tenderness in the epigastric area.   There was no 
rebounding, guarding or masses.  Bowel sounds were 
normoactive.  Rectal examination revealed two 5 cm scars on 
the left anal canal.  The scars were soft, elevated, and 
nontender.  There was no drainage or exudates.  Sphincter 
tone was good with good contractility.  There was no evidence 
of fecal content.  There was no evidence of incontinence.  
The examiner commented that the injury to the anal sphincter, 
perineum and spleen were severe to critical, but the veteran 
appeared to have made a reasonable recovery.  He specified 
that the injury to the anal sphincter at this point appeared 
to be minimal.  He noted that there was well preserved rectal 
sphincter tone and a normal EMG in the medical records.  
Regarding obstructive bowel syndrome, the examiner stated 
that at this point it had appeared to be mild with symptoms 
of intermittent diarrhea and constipation.  The examiner also 
commented that the veteran's subjective symptoms of urinary 
incontinence may or may not be related to the left kidney 
contusion.  

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the disorder has resulted in occasional 
involuntary bowel movements.  Although the veteran has not 
been using a pad, it appears from his testimony that the 
disorder is of sufficient severity to warrant the wearing of 
a pad.  Therefore, the criteria for a 30 percent rating have 
been met.  The Board further finds, however, that the 
evidence does not demonstrate that the veteran has extensive 
leakage and fairly frequent involuntary bowel movements.  
Accordingly, the Board concludes that the criteria are not 
met for a disability rating higher than 30 percent for 
residuals of injury to the anal sphincter with laceration of 
the perineum and spleen and contusion of the left kidney and 
pancreas with obstructive bowel syndrome.  Also, the disorder 
does not appear to have changed significantly during this 
initial rating period so as to warrant a staged rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  In 
addition, the Board notes that, even assuming that the 
veteran's complaints of urinary incontinence are related to 
the service-connected disability, the severity is not 
sufficient to warrant a separate compensable rating under 
38 C.F.R. § 4.115a as the urinary leakage is not so severe as 
to require the use of an absorbent pad.  

II.  Entitlement To A Rating Higher Than 10 Percent For 
Fracture Of The Right Tibia And Fibula With Scars, Post-
Operative Open Reduction
 With Internal Fixation With Metal Rod.

Under Diagnostic Code 5262, a 10 percent rating is warranted 
if there is malunion of the tibia and fibula resulting in 
slight knee or ankle disability.  A 20 percent rating is 
warranted where there is malunion of the tibia and fibula 
resulting in moderate knee or ankle disability.  A 30 percent 
rating is warranted for marked disability.  A 40 percent 
rating is warranted if there is nonunion of the tibia and 
fibula with loose motion requiring a brace.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

The evidence which has been developed includes the report of 
a general medical examination conducted by the VA in April 
1995 which shows that the veteran sustained a fracture 
involving the tibia and fibula of his right leg.  On 
examination, there was a full range of motion of both hip 
joints, and both knee joints.  A scar was noted over the 
anterior surface of the right knee which was required to 
insert the internal fixation for the broken tibia and fibula.  
The pertinent diagnosis was compound comminuted fracture of 
the right tibia and fibula, by history, which required 
internal fixation as well as reduction.  The examiner noted 
that the veteran's gait was normal.  

The report of an orthopedic examination conducted in November 
1995 by a fee basis examiner shows that the veteran's right 
leg had a wad of callus present on the medial aspect of the 
right leg distal third from a healed tibia fracture.  There 
was a well healed incision over the patellar tendon of the 
right leg where a tibial rod was inserted.  The right calve 
was 1/2 a cm smaller in circumference than the left.  The right 
knee had full extension with flexion to 120 degrees.  There 
was no instability to varus or valgus stress.  The right 
ankle had dorsiflexion to 8 degrees, plantar flexion to about 
75 or 80 degrees.  Inversion was about 10 degrees, and 
eversion was about 6 degrees.  The pertinent diagnosis was 
status post open Type II fracture, right tibia, treated with 
intramedullary rodding, which has gone into union.  The 
examiner noted that the veteran complained of pain in the 
right leg around the fracture site.  This was present on an 
intermittent basis and was slight in intensity and increased 
with activity.  

The veteran testified in support of his claim during a 
hearing held in February 1996.  He stated that his broken leg 
had healed, but not properly.  He said that the bones 
overlapped and this had shortened it.  He also said that it 
felt painful and cold.  He said that on freezing mornings he 
felt like a horse had kicked him in the leg.  He said that he 
could only walk about half a mile before experiencing pain.  

The report of a joints examination conducted by the VA in 
September 1999 shows that the examiner reviewed the veteran's 
claims file and noted that he had a history of an open 
fracture of the right tibia and fibula in 1992 when he was 
involved in a motorcycle accident.  The veteran complained 
that he had right lower extremity pain which he described as 
being constant and rated as a 6 on a scale of 10.  He 
reported that it increased with cold weather and prolonged 
walking.  He stated that his walking tolerance was to 1/2 a 
mile, and his standing tolerance was to 1/2 an hour.  He said 
that he sometimes used a skate board in order to speed up his 
gait because he noticed that his gait had been slow because 
of a limp.  

On physical examination, his right pelvis was slightly lower 
than the left.  Leg length on the right was 84 cm and on the 
left was 87.  He exhibited a gross deformity below the right 
gastrocnemius with some soft tissue absence.  He had a limp 
on the right side.  He was limited to walking on his heels 
because of weakness in the left lower extremity and pain on 
the right lower extremity.  He could squat to approximately 
50 percent of normal, and arise with verbalization of 
discomfort at the right lower extremity.  The right knee 
range of motion was to 125 degrees (with 140 being normal).  
There was no extension lag.  Right ankle dorsiflexion was 
8/10.  Plantar flexion on the right was to 35 degrees with 45 
normal.  The assessment was that the veteran had a history of 
a motorcycle accident in 1992 in which he sustained multiple 
injuries and, relevant to this examination, had left peroneal 
neuropathy with foot drop on the left side and a fracture of 
the tibia/fibula on the [right] side.  On examination, the 
veteran exhibited deformities of the right lower extremity as 
a result of the open fracture that he sustained.  He had 
asymmetry of the girth of the right lower extremity compared 
to the left.  He also exhibited leg length discrepancy with 
the right being shorter than the left.  Because of this he 
had an abnormal gait which would predispose him to the 
development of post-traumatic arthritis on the weight bearing 
joist of the right lower extremity.   

The report of an orthopedic examination conducted on behalf 
of the VA by QTC in November 2002 shows that the examiner 
read all of the records in the claims file, including remand 
instructions and the surgical report of March 1992.  The 
veteran's chief complaint was of having residual pain in the 
right leg.  He had a history of being involved in a 
motorcycle accident in March 1992 when he sustained multiple 
significant injuries including an open fracture of the right 
leg.  Surgery was performed, and he was on limited duty for 
the remainder of his service time.  Following discharge he 
had functioned intermittently as a house painter.  He had 
last worked in 2001.  He listed his usual occupation as a 
student and secretary.  He complained of having tiredness and 
soreness in the right lower extremity.  He said that he had 
problems with tripping, secondary to peroneal palsy on the 
left.  He said that his medications included aspirin and, 
rarely, Vicodin.  He said that his soreness and tiredness 
were constant.  As far as his activities were concerned,  he 
had limitation in walking and climbing stairs secondary to 
the problems in both lower extremities.  He also stated that 
the right knee hurt frequently.  On examination, he was well 
developed, in no acute distress, and did not use ambulatory 
devices.  There was normal extremity alignment.  Both lower 
extremities were equal in length.  Weightbearing gait was 
normal.  Walking on toes was normal, as was walking on heels, 
although he complained of some discomfort on performance of 
those movements.  He was able to do a full squat, and arose 
easily from sitting and supine positions.  There was a two 
and a half inch scar over the poster medial aspect of the 
right calf at approximately the junction of the middle and 
distal thirds.  There was minimal scar retraction, with some 
adhesion to deep tissues.  There was a three inch scar over 
the anterior aspect of the right knee, overlying the patellar 
tendon, the site of the insertion of the intramedullary nail.  
There was no evidence of muscle spasm, swelling or masses.  
There was no tenderness in the muscles throughout the thighs 
and legs.  On range of motion testing, the results were 
normal with the flexion of the right knee from 0 to 140 
degrees.  Right ankle dorsiflexion was to 20 degrees, and 
plantar flexion was to 45 degrees.  Muscles strength in the 
lower extremities appeared to be normal bilaterally, although 
dorsiflexion and eversion were somewhat stronger on the right 
than on the left.  Neurological examination of the lower 
extremities was normal.  Examination of the right knee was 
normal.  There was some minimal tenderness in the full range, 
but the knee was stable with no evidence of any effusion. X-
rays of the right leg demonstrated the presence of a fracture 
of the right tibia at the junction of the middle and distal 
thirds, with minimal offset and evidence of solid union.  
Present was an intramedullary nail inserted in the region of 
the tibial tubercle and extending to the distal tibia, 
reaching an area at the distal part of the medial malleolus.  
There were no interlocking screws.  The diagnosis was open 
fracture of the right tibia, status postoperative open 
reduction and internal fixation with intramedullary nail 
fixation and evidence of solid union.  

The examiner further stated that, other than the presence of 
the two scars in the right leg, the distal scar site of the 
open wound, and the proximal scar site of the introduction of 
the intramedullary nail fixation, and evidence of slight scar 
retraction to the underlying soft tissues, there is no other 
objective evidence of a significant disability.  The veteran 
had a normal range of motion of the right hip, ankle and 
knee.  The ranges of motion were not additionally limited by 
pain, weakness, fatigue, lack of endurance or incoordination.  
There was no evidence of any atrophy.  There was normal 
sensation, normal gait, and good strength in all muscles in 
the three compartments of the right leg.    

Based on the foregoing evidence, the Board finds that the 
fracture of the right tibia and fibula with scars, post-
operative open reduction with internal fixation with metal 
rod has not resulted in more than slight knee or ankle 
disability.  The examinations have shown only minimal 
limitation of motion of the right lower extremity, and only 
minimal pain and fatigability.  Accordingly, the Board 
concludes that the criteria for a rating higher than 10 
percent for fracture of the right tibia and fibula with 
scars, post-operative open reduction with internal fixation 
with metal rod are not met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71, Diagnostic Code 5262 (2002). Also, the 
disorder does not appear to have changed significantly during 
this initial rating period so as to warrant a staged rating.  
See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

III.  Entitlement To A Compensable Rating For Status Post 
Chest
 Trauma Residuals With Right Lateral Effusion.

By regulatory amendment effective October 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the respiratory system, as set forth 
in 38 C.F.R. § 4.97.  See 61 Fed. Reg. 46720-46731 (1996).  
Where the law and regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional authority to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Accordingly, the 
Board will consider the veteran's claim for an increased 
rating under both the old and the new rating criteria.

Prior to October 7, 1996, pleural cavity injuries such as 
gunshot wounds were rated under Diagnostic Code 6818.  A 20 
percent rating was warranted for a moderate injury, with 
bullet or missile retained in lung, with pain or discomfort 
on exertion; or with scattered rales or some limitation of 
excursion of diaphragm or of lower chest expansion.  A 40 
percent rating was warranted for a moderately-severe injury 
with pain in chest and dyspnea on moderate exertion (exercise 
tolerance test), adhesions of diaphragm, with excursions 
restricted, moderate myocardial deficiency, and one or more 
of the following:  thickened pleura, restricted expansion of 
lower chest, compensating contralateral emphysema, deformity 
of chest, scoliosis, hemoptysis at intervals.  A 60 percent 
rating was warranted for a severe injury, with tachycardia, 
dyspnea or cyanosis on slight exertion, adhesions of 
diaphragm or pericardium with marked restriction of 
excursion, or poor response to exercise.  A 100 percent 
rating was warranted when residuals were totally 
incapacitating.  38 C.F.R. § 4.97, Diagnostic Code 6818.

A note associated with that diagnostic code indicates that 
disability persists in penetrating chest wounds, with or 
without retained missile, in proportion to interference with 
respiration and circulation, which may become apparent after 
slight exertion or only under extra stress.  Records of 
examination both before and after exertion, controlled with 
fluoroscopic and proper blood pressure determination, are 
essential for proper evaluation of disability.  Exercise 
tolerance tests should have regard to both dyspnea on 
exertion and to continued acceleration of pulse rate beyond 
physiological limits.  Id.  

The new criteria deleted Diagnostic Code 6818 which were the 
criteria for evaluating pleural cavity injury.  The term 
"pleural cavity injury" was reclassified as "traumatic 
chest wall defect, pneumothorax, hernia, etc." and assigned 
Diagnostic Code number 6843.  Pleural cavity injuries and 
other disorders under Diagnostic Codes 6840 through 6845 are 
now evaluated under a general rating formula for restrictive 
lung disease.  

Under the new rating criteria which are effective from 
October 7, 1996, restrictive lung disease is primarily rated 
according to the degree of impairment on pulmonary function 
tests.  A 10 percent rating is warranted where pulmonary 
function testing reveal that FEV-1 is 71 to 80 percent 
predicted; FEV-1/FVC is 71 to 80 percent; or where DLCO (SB) 
is 66 to 80 percent predicted.  A 30 percent rating is 
warranted where pulmonary function testing reveal that FEV-1 
is 56 to 70 percent predicted; FEV-1/FVC is 56 to 70 percent; 
or where DLCO (SB) is 56 to 65 percent predicted.  A 60 
percent rating is warranted where pulmonary function testing 
reveal that FEV-1 is 40 to 55 percent predicted; FEV-1/FVC is 
40 to 55 percent; or where DLCO (SB) is 56 to 65 percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Code 6843.

A 100 percent rating is warranted where pulmonary function 
testing reveal that FEV-1 is less than 40 percent predicted; 
FEV-1/FVC is less than 40 percent; where DLCO (SB) is 40 
percent predicted; where maximum exercise capacity is less 
than 15ml/kg/min oxygen consumption; where there is cor 
pulmonale (right heart failure); where there is right 
ventricular hypertrophy; where there is pulmonary 
hypertension; (shown by echo or cardiac catheterization); 
where there are episodes of acute respiratory failure; or 
where outpatient oxygen therapy is required.  Id. 

A note associated with Diagnostic Code 6845 states that 
gunshot wounds of the pleural cavity with bullet or missile 
retained in the lung, pain or discomfort on exertion, or with 
scattered rales or some limitation of excursion of the 
diaphragm or of lower chest expansion shall be rated at least 
20 percent disabling.

The report of a general medical examination conducted by the 
VA in April 1995 shows that the veteran's chest had a clear 
lung field bilaterally.  

The veteran testified in support of his claim during a 
hearing held in February 1996.  He stated that he had pain in 
his sternum if he laid on his chest throughout the night.  
Then, after waking up, he felt a pulling sensation in his 
ribs when breathing.  He said that as a result of this 
trouble breathing, he had to quit riding his bike to work and 
buy a scooter.  He reported being really short of breath.

The report of an internal medicine evaluation conducted on 
behalf of the VA in November 2002 shows that the veteran's 
established diagnoses included residual chest trauma with 
right lateral effusion.  He had a history of sustaining 
trauma on the left side due to a motorcycle accident in 
service.  The veteran denied any persistent fevers, but 
reported symptoms of a cough with sputum production, night 
sweats, pain and discomfort in the chest area.  He 
occasionally coughed up blood.  He had not had any additional 
hospitalizations.  He reported that he becomes short of 
breath after walking about two blocks.  He smoked two packs 
of cigarettes per week.  He did not use any medications, 
oxygen, antibiotics, steroid injections, or medication by 
mouth.  He reported a lack of endurance and loss of energy.  
On physical examination, the lungs were within normal limits.  
On pulmonary function testing, FVC was 5.21 liters with a 
predicted value of 2.98.  FEV1 was 4.38 liters, with 
predicted value 3.34.  Flow rate was 84 percent.  The 
interpretation was that this was a normal pulmonary function 
test.  Post bronchodilator testing was not performed due to 
the normal pre bronchodilator test results.  A chest X-ray 
was interpreted as showing no chest abnormality demonstrated.  
The pertinent diagnosis was residual chest trauma with right 
lateral effusion.  The examiner commented that the severity 
of the chest contusion had been moderate to severe [at the 
time it occurred], but at this point in time there was no 
severity as it had resolved.  The examiner again noted that 
the results of the pulmonary function test were normal.  

The Board finds that the status post chest trauma residuals 
with right lateral effusion has not resulted in impairment of 
pulmonary function or other significant disability.  
Accordingly, the Board concludes that the criteria for a 
compensable rating for status post chest trauma residuals 
with right lateral effusion are not met under either the old 
or the new rating codes. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6843 (2002). Also, the 
disorder does not appear to have changed significantly during 
this initial rating period so as to warrant a staged rating.  
See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).


ORDER

1.  A 30 percent rating for residuals of injury to the anal 
sphincter with laceration of the perineum and spleen and 
contusion of the left kidney and pancreas with obstructive 
bowel syndrome is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.

2.  A rating higher than 10 percent for fracture of the right 
tibia and fibula with scars, post-operative open reduction 
with internal fixation with metal rod is denied.

3.  A compensable rating for status post chest trauma 
residuals with right lateral effusion is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

